Exhibit 10.1

AGREEMENT

     AGREEMENT, dated the 9th day of March, 2009 between UNIVERSAL POWER GROUP,
INC. (together with its predecessors, subsidiaries and affiliates, “UPG”), a
Texas corporation, having its principal place of business at 1720 Hayden Road,
Carrollton, Texas 75006 and STAN BATTAT, an individual doing business under the
assumed name of IMPORT CONSULTANTS (“Battat”), having a business address at 1290
Harbor Court, Hollywood, Florida 33019.

W I T N E S S E T H:

     WHEREAS, Battat has been providing UPG with various supply chain sources
and management services and UPG has been paying Battat’s fees in connection with
such matters; and

     WHEREAS, differences exist between UPG and Battat as to the existence
and/or scope of any agreements between the parties as to Battat’s right to
receive payment from UPG pursuant to any such agreements, and the parties wish
to resolve such differences; and

     WHEREAS, UPG desires to: (i) assume by assignment, or otherwise enter into,
supply agreements directly with certain or all of its suppliers; (ii) eliminate
the fees it pays to Battat and the need for his services; and (iii) avoid any
disruption with its customers and suppliers.

     NOW, THEREFORE, in consideration of the premises set forth above, the
mutual agreements, covenants, representations and warranties set forth below and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, UPG and Battat hereby agree as follows:

     1. Definitions. The following terms used in this Agreement shall have the
meanings set forth below.

--------------------------------------------------------------------------------



     (a)   “Battat” means Stan Battat individually and doing business as Import
Consultants.

     (b)   “Board” means the Board of Directors of UPG.

     (c)   “Equity Interest” means the direct or indirect ownership interest in
a business enterprise, venture or arrangement (whether or not conducted through
a legal entity such as a corporation, partnership, limited liability company or
trust) and/or the right to participate or receive a percentage of the profits or
other return from any such business enterprise, venture or arrangement. For
purposes of determining whether Stan or UPG has the requisite Equity Interest,
all convertible securities held by Stan or UPG, as the case may be, shall be
deemed to have been converted and all derivative equity securities then held by
Stan or UPG, as the case may be, such as options and warrants, shall be deemed
to have been exercised.

     (d)   “Person” means any individual or any legal entity including, but not
limited to a corporation, partnership, limited liability company, limited
liability partnership, trust or estate.

     (e)   “Hengli” means Zhongshan Enduring Power Company (f/k/a Hengli
Electrical Appliance Factory), a manufacturer of batteries and other electrical
products located in the People’s Republic of China, and its shareholders,
principals, officers, directors, subsidiaries and affiliates.

     (f)   “UPG Business” means the business in which UPG is engaged as of
January 1, 2009, as more particularly described in Section 4(a) below, and in
which it may be engaged at any time during the Restricted Period (as defined in
Section 4(a) below).

     (g)   “UPG Customer” means any purchaser of goods and/or services from UPG
at any time up to and including January 1, 2009, any purchase of goods and/or
services

2

--------------------------------------------------------------------------------



from UPG at any time during the Restricted Period and any prospective purchaser
of goods and/or services from UPG solicited by UPG during the Restricted Period.

     (h)   “UPG Factories” means the factories listed on Schedule A hereto and
all other factories that sell goods to or that manufacture goods for or on
behalf of UPG during the Restricted Period and all factories that UPG solicits
during the Restricted Period.

     2. Assignment of Exclusive Agency Agreement; Cancellation of Customer Non
Disclosure and Supply Agreement; Cancellation of UPG’s Obligations under a
Convertible Loan Agreement.

        (a) (i) Pursuant to the Assignment Agreement, dated the date hereof and
executed simultaneously herewith, attached hereto as Exhibit I, Battat is
assigning and transferring to UPG any assignable rights he may have under the
“Factory Non Disclosure and Sales Agreement, dated July 26, 2004, between Stan
Battat d/b/a Import Consultants and Hengli Appliances, Enduring and all other
subsidiaries and related companies,” including the good will associated
therewith.,

           (ii) Battat hereby assigns and transfers to UPG any right he may have
to (A) purchase Hengli and/or its assets and (B) receive payments from UPG
Factories in connection with sales by such factories.

        (b) UPG and Battat hereby agree that the Customer Non Disclosure And
Supply Agreement between Battat and UPG, dated May 5, 1998, and the Customer Non
Disclosure And Supply Agreement between Battat and UPG, dated May 6, 1998,
copies of which are attached hereto as Exhibit II, are hereby terminated and are
of no further force and effect and neither UPG nor Battat shall have any further
obligation to the other party under either such agreement.

3

--------------------------------------------------------------------------------



        (c) Battat hereby releases UPG from any and all obligations as
guarantor/surety on behalf of Battat arising from Hengli’s obligations to Battat
under a certain three-party Convertible Loan Agreement, dated September 18,
2006, executed by Hengli, Battat and UPG, a copy of which is annexed hereto as
Exhibit III.

        (d) Any and all other agreements between UPG and Battat, to the extent
they exist, are hereby cancelled and terminated effective immediately. Battat
acknowledges and agrees that he is not entitled to receive any further payments
from UPG pursuant to any such agreements and that his right to receive payments
from UPG is governed solely by the terms of this Agreement. Battat further
acknowledges and agrees that he is not entitled to receive any further fees or
commissions from UPG Factories.

     3. Payments to Battat. UPG will pay Battat the sum of Two Million five
Hundred Sixty-Five Thousand Dollars ($2,565,000.00) as follows:

        (a) Three Hundred Eighty Thousand Dollars ($380,000.00) no later than
March 31, 2009 in cash by wire transfer to an account designated by Battat.

        (b) The balance of Two Million One Hundred Eighty-Five Thousand Dollars
($2,185,000.00) payable in 36 equal consecutive monthly installments of Sixty
Thousand Six Hundred Ninety-Four Dollars and Forty-Four Cents ($60,694.44),
payable in cash by wire transfer to an account designated by Battat beginning
May 1, 2009. Should Battat die prior to all consecutive monthly installment
payments having been paid, the remaining unpaid consecutive monthly installments
will continue to be paid by wire transfer in the same manner as above unless
otherwise directed by the representative of Battat’s estate.

        (c) Notwithstanding the above provisions, UPG’s obligations to make
payments to Battat under this Agreement shall cease if Battat materially
breaches any of the

4

--------------------------------------------------------------------------------



restrictions set forth in Section 4 of this Agreement and Battat shall not be
entitled to receive any further payments after the date of such breach.

     4. Covenants.

        (a) Covenants Against Competition. Battat acknowledges that, as of
thedate of execution of this Agreement: (i) UPG is, engaged in (A) the sale,
distribution and marketing of batteries, inverters, chargers and other portable
power supply products and accessories thereto, electric cars and related
products and products and components used in security systems and (B) in
providing third party logistics services (the “UPG Business”); (ii) as a result
of his relationship with UPG, Battat has had access to and received confidential
information concerning the UPG Business as so conducted; (iii) pursuant to this
Agreement, UPG is purchasing from Battat an assignment of any rights that Battat
may have under agreements with Hengli and any goodwill associated with those
agreements and/or Battat’s relationship with Hengli as well as any rights that
Battat may have under agreements with UPG Factories; and (iv) the agreements and
covenants contained in this Agreement are essential to protect the UPG Business
and goodwill of UPG. Accordingly, Battat covenants and agrees that, he shall not
during the Restricted Period and within the Restricted Area (as defined below),
directly or indirectly, as principal or agent or in any other capacity:

        (A) engage or participate in a business competitive with the UPG
Business;

          (B) enter the employ of, advise or render any services (whether or not
for a fee or other compensation) to, any Person engaged in a business
competitive with the UPG Business;

5

--------------------------------------------------------------------------------



          (C) purchase goods from, advise or render any services (whether or not
for a fee or other compensation) to any UPG Factory or advise or provide
services (whether or not for a fee or other compensation) to any Person with
respect to such Person’s purchase of goods from a UPG Factory;

          (D) purchase goods for, advise or provide services (whether or not for
a fee or other compensation) to, or on behalf of any UPG Customer or any other
Person engaged in a business competitive with the UPG Business;

          (E) (i) solicit or otherwise encourage any employee of UPG to leave
UPG; (ii) hire or otherwise arrange to obtain the services of any employee or
former employee of UPG; or (iii) enter into any business, investment or
profit-sharing arrangement with any employee or former employee of UPG;
provided, however, neither clause (ii) nor clause (iii) shall apply to a former
employee of UPG whose employment ceased more than thirty-six (36) months prior
to the date on which Battat hires such employee or enters into an arrangement
with such employee;

          (F) acquire an Equity Interest in any Person engaged in a business
competitive with the UPG Business, or in any UPG Factory or UPG Customer or in
any manner assist any Person in obtaining such an Equity Interest; provided,
however, during the Restricted Period Battat may own, directly or indirectly,
solely as a passive investment, not more than three (3%) percent of the
outstanding securities of any company traded on any national securities exchange
or on the National Association of Securities Dealers Automated Quotation System;

          (G) intentionally interfere with UPG’s relationship with any UPG
Factory or UPG Customer, UPG’s ability to purchase products from a UPG Factory
or sell its

6

--------------------------------------------------------------------------------



products and services to any UPG Customer, and/or the ability of a UPG Factory
to supply products or sell its products to UPG or a UPG Customer to purchase
products from UPG; or

           (H) bring any action or commence any proceeding or threaten to bring
an action or commence a proceeding against Hengli or any UPG Factory or UPG
Customer, or any shareholder, principal, officer, director or affiliate thereof,
for any sums allegedly owed in connection with the purchase or sale of goods
from such Factory or by such Customer.

          As used herein:

          (i) “Restricted Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof.

          (ii) “Restricted Area” shall mean any place within the United States
and any other country in which UPG is currently conducting or soliciting
business or in which it conducts or solicits business during the Restricted
Period or in which it has conducted or solicited business during the twelve
month period preceding the date hereof.

     (b) Confidentiality. Battat acknowledges that UPG has a legitimate and
continuing proprietary interest in the protection of its confidential
information and has invested substantial sums and will continue to invest
substantial sums to develop, maintain and protect confidential information.
Accordingly, Battat agrees that he shall keep secret and retain in strictest
confidence, and shall not knowingly use for the benefit of himself or others all
confidential matters relating to UPG and the UPG Business including, without
limitation, information regarding customers and suppliers, cost of goods,
pricing models, operational methods, marketing or development plans or
strategies, business acquisition plans, joint venture proposals or plans, and
new personnel acquisition plans, learned by Battat heretofore (such information
shall be referred to herein collectively as “Confidential Information”).

7

--------------------------------------------------------------------------------



Notwithstanding any provision contained herein to the contrary, the term
Confidential Information shall not be deemed to include any knowledge or
information known or available to the public in general. Promptly upon UPG’s
request, Battat shall surrender to UPG all documents, work papers, lists,
memoranda, records and other data (including all copies) constituting or
pertaining in any way to any of the foregoing information.

     5. Miscellaneous.

          (a) Each of Battat and UPG represent and warrant to each other than
he/it has the full right and authority to enter into this Agreement and fully
perform his/its obligations hereunder, that he/it is not subject to or obligated
under any contract (including, but not limited to, licenses, covenants or
commitments of any nature) or other agreement or subject to any judgment, decree
or order of any court or administrative agency which would conflict with his/its
obligations hereunder. None of the execution, delivery or performance of this
Agreement, will conflict with or result in a breach of the terms, conditions or
provisions of or constitute a default under any contract, covenant or instrument
to which he/it is currently a party or by which he/it is currently bound.

          (b) This Agreement, including the Schedules attached hereto: (i)
contains the entire agreement between the parties with respect to the
transactions contemplated herein; (ii) supersedes all previous written or oral
negotiations, agreements, commitments, understandings and communications between
Battat and UPG; and (iii) cannot be changed or amended except in a writing
signed by both parties. No change or amendment to this Agreement, including the
Schedules attached hereto, shall be effective or enforceable against UPG unless
and until it has received Board approval.

8

--------------------------------------------------------------------------------



          

          (c) All notices, requests, demands and other communications which are
required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person or by
e-mail; (ii) one business day following dispatch by an overnight courier service
(such as Federal express or UPS, etc.) for next business day delivery; or (iii)
five (5) days after dispatch by certified or registered first class mail,
postage prepaid, return receipt requested; in each case addressed to the party
to whom the same is so given or made at the address of such party as set forth
in the preamble of this Agreement or to such other address as any of the parties
shall hereafter notify to the other parties in writing. All notices to UPG shall
be sent to Ian Edmonds or such other individuals as UPG shall identify by
written notice in accordance with this Section 5(c). Copies of all notices etc.
given to a party under this Agreement shall also be sent to such party’s
attorneys as follows:

If to Battat:    Hinshaw & Culbertson
                     222 North LaSalle Street, Suite 300
                     Chicago, IL 60601-1081
                     Attention: Thomas F. Ging, Esq.
                     Fax: 312-704-3001
                     Fax: Email: tging@hinshawlaw.com

If to UPG:     Morse, Zelnick, Rose & Lander, LLP
                     405 Park Avenue, Suite 1401
                     New York, NY 10021
                     Attention: Joel J. Goldschmidt
                     Fax: 212-838-9190
                     Email: jgoldschmidt@mzrl.com

9

--------------------------------------------------------------------------------



          (d) This Agreement and the rights and obligations created hereunder
shall not be assignable by any of the parties. This Agreement shall be binding
upon and inure to the benefit of the parties, their successors, legal
representatives and assigns.

          (e) Any condition to the performance of any party hereto which legally
may be waived may be waived by the party entitled to the benefit thereof. Any
waiver must be in writing and signed by both parties. No waiver shall be
effective or enforceable against UPG unless and until it has received Board
approval. A waiver of any of the terms or conditions of this Agreement shall not
in any way affect, limit or waive a party’s rights under any other term or
condition of this Agreement. Except where otherwise expressly provided in this
Agreement, all remedies under this Agreement shall be cumulative and not
alternative.

          (f) This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

          (g) All headings are inserted for convenience of reference only and
shall not affect its meaning or interpretation.

          (h) If and to the extent that any court of competent jurisdiction
holds any provision (or any part thereof) of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.

     (i) This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas without regard to conflict of law provisions. The
exclusive jurisdiction and venue of any action with respect to the subject
matter of this Agreement shall be the state courts of the State of Texas for the
County of Dallas or the United States District Court

10

--------------------------------------------------------------------------------



for the Northern District of Texas, Dallas Division, and each of the parties
hereto submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of any such action.

          (j) Each and every controversy or claim arising out of or relating to
this Agreement and/or any document executed or delivered in connection herewith
shall first be addressed through good faith discussions between the parties to
resolve such dispute.

          (k) The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption of burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

          (l) Except as otherwise specifically provided in this Agreement,
nothing in this Agreement shall be deemed to confer rights on any person or to
indicate that this Agreement has been entered into for the benefit of any person
other than the parties hereto.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

UNIVERSAL POWER GROUP, INC.

By: /s/ Ian Emonds                                
Name: Ian Edmonds
Title: Interim Chief Executive Officer

By: /s/ Julie Sansom-Reese                    
Name: Julie Sansom-Reese
Title: Sr. Vice President - Finance

/s/ Stan Battat                                        
STAN BATTAT, on behalf of himself
Individually and d/b/a Import Consultants

12

--------------------------------------------------------------------------------